                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


TV CLEVENGER,

         Plaintiff,

vs.



U.S. DEPARTMENT OF JUSTICE,                           Case No. l:18-cv-1568-LB
FEDERAL BUREAU OF
INVESTIATION,and NATIONAL
SECURITY AGENCY,

         Defendants




                                             ORDER


       The Plaintiffs Unopposed Motion to Permit ECF Filing is now before the Court. The
motion is granted, and the clerk is directed to permit Ty Clevenger to register for and use the
Court's ECF system.

       It is SO ORDERED this            day of                        2019.




                                              The Hon. Lois Bloom, Magistrate Judge
                                              U.S. District Court, Eastem District ofNew York



                                                                                                  il")


                                                                          AU6 18 2019

                                                                 PRO SE OFFICE
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK



TV CLEVENGER,

         Plaintiff,

vs.



U.S. DEPARTMENT OF JUSTICE,                         Case No. l:18-cv-1568-LB
FEDERAL BUREAU OF
INVESTIATION,and NATIONAL
SECURITY AGENCY,

         Defendants




                                           ORDER


       The Plaintiffs Motion for Extension of Time is now before the Court. The motion is

granted, and the Plaintiffs deadline for responding to the Defendants' motion for summary

judgment is extended until                          . The Defendants' deadline for replying iii

support ofthe motion for summary judgment is extended imtil                            .

       It is SO ORDERED this          day of                      ,2019.




                                            The Hon. Lois Bloom, Magistrate Judge
U Li                         0)             U.S. District Court, Eastern District of New York

        AUG 2S 20]9

PRO SE OFFICE




                                               1-
